Klaffenbach
FILED 104
Honorable James C. Kirkpatrick Secretary of State State of Missouri Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In accordance with Section 125.030, RSMo, we have prepared a ballot title for Senate Joint Resolution No. 40, 78th General Assembly, Second Regular Session. The ballot title is:
         Repeals provision of Missouri Constitution which provides "Separate schools shall be provided for white and colored children, except in cases otherwise provided for by law."
Very truly yours,
                                  JOHN C. DANFORTH Attorney General